Case 6:20-cv-00546-WWB-EJK Document 7 Filed 04/03/20 Page 1 of 1 PageID 19



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

ROSITA LOUISSAINT,

                       Plaintiff,

v.                                                 Case No: 6:20-cv-546-Orl-78EJK

VISTANA MANAGEMENT, INC.,

                       Defendant.


                                ORDER OF REFERENCE
      This case is hereby referred to the Magistrate Judge for case management, ruling

on all non-dispositive motions, and the issuance of Report and Recommendations on

dispositive motions.

      DONE and ORDERED in Orlando, Florida on this 3rd day of April 2020.




Copies furnished to:

Counsel of Record




                                          1
